 

SS ERITH ORAL FIERA UAH 9101 Paahd of 12

U.S. Bankruptcy Court
Northern District of Florida

In re: Bankruptcy Case No. 21-40006-KKS
ANNELI MARIAH NYSTRAND
Debtor

Adversary Proceeding No. 21-04003-KKS
ANNELI MARIAH NYSTRAND
Plaintiff

Vv.
KINGDOM OF SWEDEN
Defendant

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this summons with the Clerk of the
Bankruptcy Court within 30 days after the date of issuance of this summons, except that the United States and its offices and agencies shall

file a motion or answer to the complaint within 35 days.

 

Address of Clerk

Clerk, U.S. Bankruptcy Court
Northern District of Florida
110 E. Park Avenue, Ste. 100, Tallahassee, FL 32301

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attomey or plaintiff if not represented.

 

 

Name and Address of Plaintiff's Attorney

ANNELI MARIAH NYSTRAND
2490 LAURELWOOD COURT
TALLAHASSEE, FL 32308

If you make a motion, your time to answer is governed by Federal Rule of Bankruptcy Procedure 7012.

 

 

 

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO ENTRY
OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR

’

Clerk, U.S. Bankruptcy Court

 

Date Filed: 04/19/2021
The enclosed Certificate of Service must be filed with the court after service has been made on the parties.

CSD 3007
 

Too mmm Case 21-04003-KKS ~~ Doc 10 Filed 04/27/21 Page 2 of 12

 

 

Case 21-04003-KKS 05,4, Gites. Qa of21 Page 2 of 2

Anneli M. Nystrand . ;
1, , certify that I am, and at al! rimes during the

(namne}
service of process was, not less than 18 years of age and not a party to the matter concerning which service of
process was made. I further certify that the service of this summons and a copy of the complaint was made
4/27/2021 by:
(date)

 

IX] Mail Service: Regular, first class United States mail, postage fully pre-paid, addressed to:

1 To Kingdom of Sweden, Centrala Stuciestodsnamnden (CSN), Norre Tjarngatan 2, 852 37 Sundsvall, Sweden
via Priority Mail international, Tracking No C44 122417633 US

2. To Allison L. Friedman, PA, / Ernest Mooney, 20533 Biscayne Blvd. Ste 4-435. Miami, FL 33180.
via Priomtly Mail 2-Day, Tracking No.. 9410 8036 9930 0136 0609 63

Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:

C Residence Service: By leaving the process with the following adull at

J Centfied Mail Service on an Insured Depository Institution: By sending the process by certified mail addressed
to the following officer of the defendant at:

[71 Publication: The defendant was served as follows: [Describe briefly}

CC) State Law: The defendant was served pursuant to the laws of the State of
as follows: [Describe briefly] {name of state}

 

Under penalty of penury, J declare that the foregoing is crue and correct.

4/27/2021 rT
Ao Milas.
i) Signature

Date

 

Print Name Anneli M Nystrand

 

Business Address 3.490 Laurelwood Court

 

City taliahassee State FL Zip 32308

 

 

 

 
ee en

 
 

Case 21-04003-KKS Doc10 Filed 04/27/21 Page 4of12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

tA aN >
= b> PB
eis af 2 cs z
Smee ov 4 z i a
m Ba fsxse 2 #2: S
Oo — sas =| waz m aM a =
et oS Gg Pong a i = a a Bint
S —_— a S259 B HSz a g 97525 eig
= ————_— loa = wo 8d aes
a — mmm cP ISO a 85/9 $233) ag
a OC meme 8 (| ~<O2 o 8 4 A) . ~~
af s SS ol 2225 f SF Pre 18a
=a ————— rag S = @
rea) O° a m~s B ~< me ie
> oe ——= p = =
8 ===—— FISe : :
= OO Zh cC oo - =
9 — iT @ 7 ©)
5 SS ate >
< ° ema «|CTT mo: — fii
o ~ Pe ee I cn re rm = s 2
o 80S 4A F vet z et
3 2 eS ae or mi ™ {§ six
fate neat | a
oo 2 = £ P ik <.
an eS 5 e ~< |3 &
a ——————— Q =| 5 aff
~ ad —~— oe 3 = & w~
TTR TSR
= —<———— 1 ~J S 3 —_
rE o 2 ae
SS So 8 xo]
Q 2 of @
Oo 8 2
TPR ee ee
Cut on dotied line.
instructions Click-N-Ship® Label Record
1. Each Click-N-Ship® label is unique, Labels are to be ™ .
used as printed and used oniy ance. DO NOT PHOTO Signature Confirmation ™ ;
CORVOR ALTER TARE, 9410 8036 9930 0136 0609 63
Priortty Mall@ Postage: $7.95
2. ‘vee your labe! so it does not wrap around the edge of Peet Date Sean Signature Confirmation: $2.79
package. hip Carles: 04/28/2021 (Electronic Rate}
Delvery Date: a4izarz02; | Total: $10.65
3. Adhere your labai to the package. A saif-adhesive label
Is recommended. if tape or giue Is used, DO NOT TAPE
OVER BARCODE. Be sure all edges are secure, From: ANNELI NYSTRAND
. 2490 LAURELWOOD CT
4. To mail your package with PC Postage®, you TALLAHASSEE FL 32308-4286
may schedule a Package Pickup online, hand to
your letter carrier, take to a Post Offica™, ar
drap in a USPS collection box. x,
® ALLISON L FRIEDMAN, P.A.
5. Mall your package on the “Ship Date" you ERNEST MOONEY
selectad when creating this label. oe pi a STE 4-435
* Retad Pricing Priory Mail rates apply. There fs no faa for USPS Tricking service
_ 08 Priocity Malt service with usa of ihs eactronic rate shipping label. Refunds for
unused postage ppid labels can ba requested oniine 30 deys from ihe print data,

 

 

 

Foe aS Thank you for shipping with the United States Postal Service!

Check the status of your shipment on the USPS Tracking® page at usps.com

 

 
 

 

Case 21-04003-KKS Doc10 Filed 04/27/21 Page5of12
Case 21-04003-KKS Doc3 Filed 04/19/21 Page 1 of 7

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF FLORIDA

 

TALLAHASSEE DIVISION
Inre: Anneli Nystrand, Debtor CASE NO.: 21-400006-KKS
CHAPTER 7
Anneli Nystrand ADV. NO.: 21-04003
Plaintiff,
v.
Kingdom of Sweden.
Defendant.

/

AMENDED COMPLAINT TO DETERMINE DISCHARGEABILITY OF
STUDENT LOAN DEBTS BASED ON UNDUE HARDSHIP

Plaintiff, Anneli Nystrand, pro se, files this Amended Complaint pursuant to
11 U.S.C. s. 523(a)(8), and its civil analog, 28 U.S.C., s. 2201, and alleges the
following in support of the requested relief:
JURISDICTION
1. This is an adversary proceeding in which Plaintiff is seeking discharge of the
debt to the Kingdom of Sweden as stated in the Summary Final Judgment of
Kingdom of Sweden v. Anneli Maria Baldwin, Case No. 2018-CA-2077,

Second Judicial Circuit Court, Leon County, Florida.

 

 
Case 21-04003-KKS Doc10 Filed 04/27/21 Page 6 of 12
Case 21-04003-KKS Doc3 Filed 04/19/21 Page 2 of 7

. This court has jurisdiction pursuant to 28 U.S.C. ss. 157 and 1334, and this

matter arises and is related to a bankruptcy case filed in this district.
BACKGROUND

. Plaintiff is a 56-year-old single mother residing in Tallahassee, Florida with

her 13-year-old daughter. Plaintiff ‘s daughter resides with Plaintiff 100% of

the time since August 2020.

. Plaintiff was born in Karlskoga, Sweden in 1964 and arrived in Fort

Lauderdale, Florida in 1984 after high school to work as a nanny. Plaintiff

did not attend college in Sweden.

. Plaintiff became a United States permanent resident in 1986.

. In 1990, Plaintiff attended Miami-Dade Community College in Miami,

Florida. Upon completion of her A.A. degree, Plaintiff received a 2-year

academic scholarship to University of Miami’s undergraduate school.

. Plaintiff graduated from University of Miami in 1993 and was accepted to

University of Miami School of Law in August 1993.

. Plaintiff graduated from the University of Miami School of Law in 1995

with approximately $60,000 in United States Department of Education

(hereinafter “ED”) student loans.

 
Case 21-04003-KKS Doc10 Filed 04/27/21 Page 7 of 12
Case 21-04003-KKS Doc3 Filed 04/19/21 Page 3 of 7

9. Plaintiff passed the Florida Bar exam in 1996 and moved to Tallahassee,
Florida to work as an attorney for the Florida Department of Banking and
Finance.

10.On or about 1999, Plaintiff became a United States citizen. Plaintiff married
in 2004 and subsequently owned and operated a masonry construction
company from 2004 to 2012 with her husband. In December 2007, Plaintiff
gave birth to a daughter.

11.On or about 2010, Plaintiff had paid off in full the $60,000 ED law school
student debt loan.

12.Plaintiff divorced in January 2013 at age 48, purchased a $150,000
townhouse for her and her daughter to reside in, and began looking for
employment.

13.Plaintiff applied for more than 200 attorney positions in Florida in 2013 and
2014, including both State and private law firm positions. Plaintiff did not
receive a single interview.

14.In early 2015, Plaintiff had been unemployed for almost 2 years, had
depleted her savings and retirements funds, and was receiving SNAP

benefits, “food stamps”, for her daughter.
 

Case 21-04003-KKS Doc10 Filed 04/27/21 Page 8 of 12
Case 21-04003-KKS Doc3 Filed 04/19/21 Page 4of7

15.Having been employed in the restaurant industry during college, Plaintiff
began applying for management positions with restaurants and fast-food
franchises, including McDonald’s, Roadhouse Grill, and The Waffle House.

16.Plaintiff received an employment offer for a management position with the
Waffle House in Tallahassee, Florida. Plaintiff accepted the job offer with an
annual salary of $45,000.

17.Subsequent to her divorce, due to Plaintiff's financial difficulties as a result
of being unemployed and also having lost a court action in 2014 against her
ex-husband involving a $450,000 mortgage related to a Carrabelle coastal
property Plaintiff's ex-husband had purchased in her name during their
marriage, Plaintiff's credit rating was below 600. This debt is included in
Plaintiff's related chapter 7 bankruptcy, case number 21-400006-KKS.

18.Due to Plaintiffs poor credit rating, The Waffle House withdrew their
employment offer based on company policy requiring a certain credit rating
for employees having “key privileges”.

19.Facing homelessness, in May 2015 Plaintiff posted a plea on her Facebook
page for any available employment. Plaintiff received a message from a
local mortgage lender who was hiring for an assistant.

20.Plaintiff accepted the assistant position and was employed at University

Lending Group for 1 year earning $30,000/year. Plaintiff subsequently
Case 21-04003-KKS Doc10 Filed 04/27/21 Page9of12
Case 21-04003-KKS Doc3 Filed 04/19/21 Page5of7

worked for Thurman Law Firm 2016-2017, earning $39,000/year, and for
the Law Office of Lee Meadows from 2017-2018, earning $50,000/year.
LAWSUIT BY KINGDOM OF SWEDEN

21.On or about September 20, 2018, the Kingdom of Sweden, (hereinafter
“Sweden”), filed a lawsuit against Plaintiff in Leon County Circuit Court for
alleged unpaid student loans and interest for the years 1991 to 1997 in an
amount exceeding $150,000. See Exhibit “A” hereto.

22.Plaintiff vigorously defended against the lawsuit for more than two (2) years
until November 2, 2020, when Sweden was granted Summary Final
Judgment.

PLAINTIFF’S CURRENT FINANCIAL SITUATION

23. In December 2018, Plaintiff started a law firm, Nystrand Law, LLC. On
June 30, 2019, Nystrand Law entered into a contract for the fiscal year 2019-
2020 with the Judicial Administrative Commission (hereinafter “JAC”) to
accept court-appointed civil and criminal cases in the Second Judicial
Circuit of Florida.

24.As of December 31, 2020, Plaintiff actively represented approximately 70
clients, including parents, juvenile delinquents, and persons accused of
misdemeanor crimes. The JAC pays $800 for each dependency client, $500

for each misdemeanor client, and $375 for each juvenile delinquency client.

 

 
 

Case 21-04003-KKS Doc10 Filed 04/27/21 Page 10 of 12
Case 21-04003-KKS Doc3 Filed 04/19/21 Page 6of7

25.Plaintiff earned approximately $20,000 in 2019.

26.Plaintiff's 2020 tax return has not yet been completed, however, Nystrand
Law’s gross earnings from the JAC were approximately $46,000 before
taxes and expenses in 2020.

27.From 2016 until the COVID-19 pandemic in March 2020, Plaintiff
supplemented her attorney income by renting out her townhouse on
Airbnb.com on the weekends while staying in a 288 square foot “she shed”
on her property.

28.Plaintiff has no savings or retirement accounts.

29.Plaintiff has current student loans with the ED in the amount of
approximately $50,000 incurred 2016-2018 while a graduate student at the
University of West Florida. These loans are in are in good standing and
become payable in September 2021.

30.Nystrand Law, LLC., received a $15,000 EIDL loan in 2020 as a result of
the COVID-19 pandemic. This loan is not dischargeable in Plaintiff's related
chapter 7 bankruptcy, case number 21-400006-KKS, and becomes due for
repayment in 2022.

31.Plaintiff has an IRS debt of approximately $15,000 related to interest and

penalties for taking an early withdrawal of her retirement fund during her

 
Case 21-04003-KKS Doc10 Filed 04/27/21 Page 11 of12
Case 21-04003-KKS Doc3 Filed 04/19/21 Page 7 of 7

unemployment in 2014. This debt is not dischargeable in Plaintiff's related
chapter 7 bankruptcy, case number 21-400006-KKS, and is past due.

32.Plaintiff is 56 years-old-with a 13-year-old dependent. It is unlikely that
Plaintiff's future financial situation will improve based her age, prior income
history, and current financial situation.

33.Plaintiff cannot pay the debt to Sweden while maintaining a minimal
standard of living for her and her daughter. Payment of the debt to Sweden
would impose an undue hardship on Plaintiff and her dependent.
WHEREFORE, Plaintiff, Anneli Nystrand, respectfully requests that this

honorable Court:

1. Determine that in accordance with 11 U.S.C. s. 523 (a)(8), the payment of
Plaintiff's debt to Sweden would impose an undue hardship on her and her
dependent.

2. Determine that Plaintiff's debt to Sweden is discharged in her bankruptcy
proceeding, case number 21-400006-KKS; and,

3. Grant such other relief this Court deems just and proper.

Dated: April 19, 2021 Respectfully submitted,

Annel Nepsteand
Anneli Nystrand

2490 Laurelwood Court
Tallahassee, Florida 32308
850-241-3914
anneli@nystrandlaw.com

 
 

 

Case 21-04003-KKS Doc tO Fited 04/27/21 Page 12 of 42

K: 5509 PG: 1916 11/0573896 WOAPAS-KKE GRENIARSIEA 04 ARR AK BaasGuikts

Uy
Filing # 115951002 E-Filed 11/02/2020 08:33:49 AM Ext! Ss (T "

IN THE CIRCUIT COURT OF THE 24
JUDICIAL CIRCUIT IN AND FOR LEON
COUNTY, FLORIDA

GENERAL JURISDICTION DIVISION

CASENQ 2038 CA 002077

 

KINGDOM OF SWEDEN,
Plaintiff. SUMMARY FINAL JUDUMENT

¥v,

ANSNELI MARIA NYSTRAND) BALDWEN aka
ANNEL] NYSTRANID MAGER,

Defendant.

 

THIS ACTION came before this Court on Octuber 26, 2020 on Plaintitf’s Renewed Motion
for Summiry Judgment against Defendant, ANNELI MARIA NYSTRAND BALDWIN aka
ANNELI NYSTRAND MAGEE. and the Court having heard argument of counsel and being
otherwise advised in the Premises, [T IS HEREBY ORDERED AND ADJUDGED that Plaincify.
KINGDOM OF SWEDEN, shall recover from Defendant, ANNELI MARIA NYSTRAND
BALDWIN a‘kia ANNELI NYSTRAND MAGEE. the amount of $62,704.81 plus coun costs of
$491.00, making a total of $163,195.81, that shall bestr interest ut the legal rate of $.37%, suid rate
to be adjusted January 1.202] and annually thereafter pursuant to Floridsy Statutes $54.03. tor which
let execution issue forthwith. The Court reserves jurisdiction to award Plaintiff further caste and
reasonable attorney's fees in connection with this cause.

ORDERED in Lean County, Florida this_2. day of Y\ee-4r__, 2020,
!

 etew,

a j wat
. y* . y
CIRCUIT JUDGE

Copies furnished tu:

Allison L. Friedman, Ex.
Ernest Mooney, Esq
Defendants’ Address.

Aunell Maria Nystrand Baldwin
2496 Laurelwaod C1.
Tallahassee, Florida 32308-47R¢
VMiaintiff's Address:

Kingdom of Swaden

Centrala stuitestédsndiinden ( CSN)
Norra Tjdritgatan 2

M52 37 Sundsvall

Sweden

 
